
	
		I
		111th CONGRESS
		1st Session
		H. R. 2863
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Ms. Woolsey (for
			 herself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide for treatment of certain deferred executive
		  compensation arrangements which is comparable to certain funding-based limits
		  on benefits and benefit accruals imposed on defined benefit pension plans under
		  the Pension Protection Act of 2006.
	
	
		1.Short titleThis Act may be cited as the
			 Worker-Executive Parity Act of
			 2009.
		2.Treatment for covered
			 deferred executive compensation arrangements which is comparable to certain
			 funding-based limits on benefits and benefit accruals imposed on defined
			 benefit pension plans
			(a)In
			 generalSection 206(g) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)) is
			 amended—
				(1)by redesignating
			 paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and
				(2)by inserting after
			 paragraph (8) the following new paragraph:
					
						(9)Comparable
				treatment for covered deferred executive compensation arrangements
							(A)In
				generalIn any case in which a limitation applies under paragraph
				(2), (3), or (4) for any plan year in the case of a defined benefit plan which
				is a single-employer plan—
								(i)no
				amount of deferred compensation may accrue to a disqualified individual during
				such plan year under the terms of any covered deferred executive compensation
				arrangement maintained by the plan sponsor (irrespective of whether the accrual
				in deferred compensation is expressed in the form of a promise, a guarantee, or
				any other representation), and
								(ii)in the case of
				such an arrangement established during or after the 1-year period preceding
				such plan year (or any amendment to such an arrangement if such amendment is
				adopted during or after such 1-year period), no distribution of accrued
				deferred compensation may be made under such arrangement (or such amendment) to
				a disqualified individual during such plan year.
								(B)Covered deferred
				executive compensation arrangement defined
								(i)In
				generalFor purposes of this paragraph, the term covered
				deferred executive compensation arrangement means any arrangement
				providing for the deferral of compensation of a disqualified individual,
				whether or not—
									(I)compensation of
				the disqualified individual which is deferred under such arrangement is subject
				to substantial risk of forfeiture,
									(II)the disqualified
				individual’s rights to the compensation deferred under the arrangement are no
				greater than the rights of a general creditor of the plan sponsor,
									(III)all amounts set
				aside (directly or indirectly) for purposes of paying the deferred compensation
				(including income), and all income attributable to such amounts, remain (until
				made available to the disqualified individual or other beneficiary) solely the
				property of the plan sponsor (without being restricted to the provision of
				benefits under the arrangement),
									(IV)the amounts
				referred to in subclause (III) are available to satisfy the claims of the plan
				sponsor’s general creditors at all times (not merely after bankruptcy or
				insolvency), and
									(V)some or all of the
				compensation of the disqualified individual which is deferred under such
				arrangement is guaranteed by an insurance company, insurance service, or other
				similar organization.
									(ii)Exception for
				qualified arrangementsSuch term shall not include a arrangement
				that is—
									(I)described in
				section 219(g)(5)(A) of the Internal Revenue Code of 1986, or
									(II)an eligible
				deferred compensation plan (as defined in section 457(b) of such Code) of an
				eligible employer described in section 457(e)(1)(A) of such Code.
									(C)Disqualified
				individual definedFor purposes of this paragraph, the term
				disqualified individual means a director or executive officer of
				the plan
				sponsor.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after the date of the enactment of this
			 Act.
			
